Citation Nr: 0937287	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  98-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a closed right distal fibula fracture, status 
post operative with degenerative joint disease and a fused 
right ankle.  

2.  Entitlement to a temporary total evaluation for the 
period extending from April 7, 1997 to May 31, 1999, based on 
the need for convalescence due to a service-connected right 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1985 to October 
1987.  

These claims came before the Board of Veterans' Appeals 
(Board) on appeal of July 1997 rating decision of Department 
of Veterans Affairs (VA) Regional Office in Washington, D.C. 
in which the Veteran appealed for temporary total ratings 
from April 7, 1997, to October 10, 1997, and for 90 days from 
October 23, 1997, and an increased schedular rating in excess 
of 40 percent.  He also appealed an August 1999 rating 
decision of the San Diego, California Regional Office (RO), 
requesting a temporary total rating from April 7, 1997, to 
May 31, 1999.  This matter was remanded in October 2003 and 
August 2006.  

The Veteran submitted additional argument in July 2009.  The 
argument related to his service-connected right fibula/ankle 
disability is duplicative of arguments already made.  In 
addition, the Veteran stated that he has a bilateral knee 
disability secondary to his service-connected right 
fibula/ankle disability, and is entitled to a total 
disability rating due to individual unemployability (TDIU).  
These issues have not been adjudicated by the RO and the 
Board therefore has no jurisdiction to consider them.  
Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  As 
such, these issues are REFERRED to the RO via the Appeals 
Management Center (AMC) for appropriate action.


FINDINGS OF FACT

1.  A 40 percent evaluation is currently in effect for the 
Veteran's residuals of a closed right distal fibula fracture, 
status post operative with degenerative joint disease and a 
fused right ankle.  The evaluation is the maximum schedular 
evaluation assignable.

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected residuals of a 
closed right distal fibula fracture, status post operative 
with degenerative joint disease and a fused right ankle is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  For the period extending from April 7, 1997 to May 31, 
1999, the Veteran is shown to have required convalescence 
following right ankle surgery.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular evaluation 
in excess of 40 percent for residuals of a closed right 
distal fibula fracture, status post operative with 
degenerative joint disease and a fused right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §4.71, Diagnostic Code 5270 (2009).

2.  Application of extraschedular provisions is not warranted 
regarding the residuals of a closed right distal fibula 
fracture, status post operative with degenerative joint 
disease and a fused right ankle claim.  38 C.F.R. § 3.321(b) 
(2009).

3.  The requirements for to a temporary total evaluation from 
April 7, 1997 to May 31, 1999 under the provisions of 38 
C.F.R. § 4.30 following surgery for a right ankle disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran claimed entitlement to an 
increased rating for residuals of a closed right distal 
fibula fracture, status post operative with degenerative 
joint disease and a fused right ankle, prior to enactment of 
the VCAA.  The Veteran's appeal stems from July 1997 and 
August 1999 rating decisions.  In September 2006, a VCAA 
letter was issued.  The VCAA letter notified the Veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
this notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The September 2006 letter also provided the Veteran with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of evidence against the claim of entitlement to 
an increased rating, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's post-service VA treatment records are on file.  
The evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal. 

Increased Rating for Right Ankle Disability

Criteria & Analysis

The Veteran was granted service connection for closed right 
distal fibula fracture, status post operative with 
degenerative joint disease and a fused right ankle, rated 10 
percent disabling, effective October 1987.  

The Veteran underwent surgical fusion of his service-
connected right ankle disability on July 20, 1995.  He was 
granted a temporary total rating from July 20, 1995, to March 
1, 1996, and an increased, 40 percent, rating, thereafter.  
He subsequently underwent another surgical fusion on June 1, 
1999.  He was granted a temporary total rating from June 1, 
1999, to June 1, 2000.  He essentially requests a temporary 
total rating from April 7, 1997 to May 31, 1999, based on the 
need for convalescence due to a service-connected right ankle 
disability, and a schedular rating in excess of 40 percent 
thereafter.  

The Veteran's service-connected residuals of a closed right 
distal fibula fracture, status post operative with 
degenerative joint disease and a fused right ankle, have been 
assigned the maximum schedular rating available for the 
periods of time that a temporary total rating has not been in 
effect.  38 C.F.R. § 4.71, Diagnostic Code 5270.  

The Veteran underwent a VA examination in July 2007.  He 
reported right ankle pain which prevented him from working 
and limited his activities.  

Following physical examination, the examiner noted that the 
Veteran's right ankle symptomatology included decreased 
sensation to light touch, which was nondermatomal and did not 
follow peripheral nerve distributions.  The examiner was 
unable to determine by history and by evaluation of the 
claims file the exact onset of the Veteran's sensory changes, 
and was unable to state whether or not his decreased 
sensation was secondary to the service-connected right ankle 
disability without resorting to pure conjecture.  With regard 
to employability, the examiner noted that it would be 
difficult for the Veteran to be employed in fields where he 
had significant physical demands and had to walk, stand or 
climb.  However, the examiner noted that there was no reason 
the Veteran would be unable to perform a desk job.  

The "amputation rule," set forth in 38 C.F.R. § 4.68, 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
Amputation of the lower level of the leg, permitting 
prosthesis, warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a.  Diagnostic Code 5165.  Although the amputation rule 
under 38 C.F.R. § 4.68 precluded additional schedular 
compensation for a foot disability, the Board is required to 
consider whether referral for an extraschedular rating is 
warranted.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997)

The Board has considered whether the Veteran's disability 
picture warrants an increased rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization, apart from the time 
periods that he is currently in receipt of temporary total 
evaluations, resulting from his service-connected residuals 
of a closed right distal fibula fracture, status post 
operative with degenerative joint disease and a fused right 
ankle.  For example, the July 2007 VA examiner noted that 
there was no reason the Veteran would be unable to perform a 
desk job.

Temporary Total Evaluation

Criteria & Analysis

The provisions of 38 C.F.R. § 4.30 provide that a total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the Schedule, for a period of 
one or more months, when it is established that (1) surgery 
necessitated at least one month of convalescence, (2) surgery 
resulted in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches 
(regular weight-bearing prohibited), or (3) there was 
immobilization by a cast, without surgery, of one major joint 
or more.

The Veteran underwent a VA examination in July 2007.  The 
examiner opined that the Veteran's nonunion of his tibiotalar 
fusion caused significant pain and functional limitation from 
1997 to 1999, and prevented the Veteran from any employment 
that required the use of his right lower extremity.  

The Veteran underwent another VA examination in April 2009.  
He reported that he underwent an open reduction internal 
fixation (ORIF) of the right ankle in 1986.  He stated that 
he then underwent a revision ORIF within one year, and a 
second revision in the late 1980s or early 1990s.  He 
reported a right ankle arthrodesis in June 1999.  He stated 
that he required convalescence care prior to the fusion, and 
that he was unable to work at his job as a custodian at the 
time due to the ankle pain.  The examiner opined, upon review 
of the history, that there is sufficient evidence that the 
Veteran had significant pain thus requiring a surgical fusion 
at the end of the convalescence.  Therefore, the need for 
convalescence from 1997 to 1999 is justified.  

Given the evidence of record, the Board concludes that the 
weight of evidence demonstrates that the Veteran's right 
ankle disability warrants a temporary total rating for 
convalescence from April 7, 1997 to May 31, 1999.

In view of the favorable outcome, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) need not be 
discussed.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a closed right distal fibula fracture, status 
post operative with degenerative joint disease and a fused 
right ankle, is not warranted.  

Entitlement to a temporary total evaluation for the period 
extending from April 7, 1997 to May 31, 1999, based on the 
need for convalescence due to a service-connected right ankle 
disability is granted.   



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


